IN THE SUPREME COURT OF THE STATE OF NEVADA


                        IN THE MATTER OF THE ESTATE OF                        No. 84589
                        THOMAS FRANK CAROTHERS, JR.,
                        DECEASED.

                        ANNA CAROTHERS; AND APRYL
                        LYTTLE,
                                                                              FILE
                        Appellants,                                           MAY 0 9   zon
                        vs.
                        DENISE VILLARET, SPECIAL
                        ADMINISTRATOR OF THE ESTATE
                        OF THOMAS FRANK CAROTHERS, JR,
                        Res s ondent.

                                            ORDER DISMISSING APPEAL

                                   This appeal was docketed on April 21, 2022, without payment
                       of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                       a notice directing appellants to pay the required filing fee or demonstrate
                       compliance with NRAP 24 within 7 days. The notice advised that failure to
                       comply would result in the dismissal of this appeal. To date, appellants
                       have not paid the filing fee or otherwise responded to this court's notice.
                       Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                   It is so ORDERED.



                                                                 CLERK OF THE SUPREME COURT
                                                                 ELIZABETH A. BROWN




                       cc:   Hon. Gloria Sturman, District Judge
 SUPREME COURT
                             The Law Office of Sean D. Lyttle, PC
        OF
     NEVADA
                             Lee Kiefer & Park, LLP
                             Eighth District Court Clerk
CLERK'S ORDER

 ten-1941   ofillys.
                                                                                   z          6 IV